                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                        Case No.

 APPROXIMATELY $13,800.00 IN UNITED
 STATES CURRENCY FROM TD BANK
 ACCOUNT ENDING IN 8567,

                        Defendant.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                      Nature of the Action

       1.      This is a civil action to forfeit property to the United States of America for

violations of Title 18, United States Code, Section 1343.

                                     The Defendant In Rem

       2.      The defendant approximately $13,800.00 in United States currency was seized on

or about February 15, 2019, when the United States Secret Service received a check in that

amount from TD Bank, following the Secret Service’s execution of seizure warrant #18-958M,

on the bank, on December 14, 2018, in West Palm Beach, Florida.




             Case 2:19-cv-00489 Filed 04/04/19 Page 1 of 8 Document 1
        3.      United States Magistrate Judge Nancy Joseph of the Eastern District of Wisconsin

had issued that warrant on December 14, 2018. The warrant authorized the seizure of $13,800

from TD Bank account ending in 8567, held in the name of Easy Freight Shippers LLC.

        4.      The defendant property was seized in Mt. Laurel, New Jersey, and is presently in

the custody of the United States Secret Service in Milwaukee, Wisconsin.

                                       Jurisdiction and Venue

        5.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

        6.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b).

        7.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1) because the acts or

omissions giving rise to the forfeiture occurred, in part, in this district.

                                         Basis for Forfeiture

        8.      The defendant property is subject to forfeiture under Title 18, United States Code,

Sections 981(a)(1)(C) and 984, because it constitutes or was derived from proceeds traceable to

an offense constituting “specified unlawful activity” – as defined in Title 18, United States Code,

Section 1956(c)(7), with reference to Title 18, United States Code, Section 1961(1) – namely,

wire fraud, committed in violation of Title 18, United States Code, Section 1343.

                                                 Facts

Background

        9.      According to an August 15, 2011 press release issued by the Federal Bureau of

Investigation, online vehicle shoppers are being victimized by fraudulent online sales schemes in



                                                    2

              Case 2:19-cv-00489 Filed 04/04/19 Page 2 of 8 Document 1
which the lister offers a vehicle for sale, and induces the victim to pay for the vehicle, but never

delivers the vehicle to the victim. The seller attempts to add credibility to the sale by misusing

the names of reputable companies and programs to complete the sale.

        10.    Fraudulent online sales on e-commerce platforms often involve expensive items

such as cars, boats, recreation vehicles, and heavy construction equipment because fraudulently

offering more expensive items for sale as a part of a fraud scheme offers the fraudster the

potential of realizing a larger financial gain from the fraud.

        11.    Heavy-equipment fraud schemes typically have the following characteristics: the

item is usually listed for sale at a relatively low price and the seller wants to conduct business via

bank wire transfers. The seller sometimes offers free shipping to the buyer.

        12.    EBay provides buyer protection only for vehicles purchased on their e-commerce

website – but not for purchases made via a different e-commerce website such as Craigslist. For

that reason, EBay advises on its website that if a Craigslist or a non-eBay seller “promises” the

eBay protection plan for a sale not made via Ebay, that offer is fraudulent.

Opening of TD Bank account ending in 8567

        13.    TD Bank account ending in 8567 (“TD 8567”) was opened on or about October 1,

2018, in North Miami, Florida.

        14.    The sole account holder of TD 8567 is Easy Freight Shippers LLC, 333 SE 2nd

Avenue, Suite 2000, Miami, Florida.

November 5, 2018 wire transfer of $13,800.00 to TD 8567

        15.    On or about November 2, 2018, a victim having the initials “R.P.,” who resides in

the Eastern District of Wisconsin, saw an excavator for sale on the e-commerce website

Craigslist.



                                                  3

              Case 2:19-cv-00489 Filed 04/04/19 Page 3 of 8 Document 1
        16.    R.P. is an owner of the company having the initials “S.R.K.P.S.,” which is located

in the Eastern District of Wisconsin. S.R.K.P.S. uses excavation equipment when performing

certain services for its customers.

        17.    R.P. sent an email to the seller of the excavator that was listed for sale on

Craigslist.

        18.    The seller of the excavator replied to R.P. with an email identifying herself as

“Anna” and stated that she was selling a 2014 Caterpillar 304E excavator for $13,800.00.

        19.    In her email, “Anna” told R.P. the following:

               A.      A trailer was included with the excavator.

               B.      “Anna” was selling the excavator because “Anna’s” husband had died and
                       “Anna” had throat cancer.

               C.      The excavator was in Sioux City, Iowa.

               D.      The excavator would be shipped to R.P. free of charge.

               E.      “Anna” had signed a contract with eBay to take care of selling the
                       excavator.

               F.      The buyer of the excavator would have a five-day inspection period, and if
                       the buyer decided not to buy the excavator, the buyer could ask for a
                       refund.

        20.    Based, among other things, on the false and fraudulent representations in

“Anna’s” email set forth in paragraph 19, R.P. agreed to buy the excavator. R.P. then received a

spoofed eBay email that included the following:

               A.      A copy of the eBay buyer protection plan.

               B.      Invoice No. 186943726839 issued to R.P. in the amount of $13,800.00 for
                       purchase of the excavator.

               C.      Instructions stating that R.P. must pay for the excavator through a bank
                       wire transfer to TD 8567.



                                                  4

              Case 2:19-cv-00489 Filed 04/04/19 Page 4 of 8 Document 1
               D.      A customer support number of (888) 520-3229.

       21.     On November 5, 2018, based on the false and fraudulent representations set forth

in paragraphs 18 through 20, R.P. wire transferred $13,800.00, from R.P.’s business account held

at a Tri City National Bank branch located in Hales Corners, Wisconsin, to TD 8567 as payment

for the excavator.

       22.     Between November 5, 2018, and at least April 4, 2019, R.P. has not received the

excavator and “Anna” has not repaid R.P. any money.

       23.     R.P. was the victim of a fraud scam.

       24.     The $13,800.00 that R.P. wire transferred to TD 8567 on November 5, 2018,

constituted proceeds of that fraud scam.

       25.     The defendant property constitutes or is traceable to R.P.’s November 5, 2018

wire transfer of $13,800.00 to TD 8567.

Investigation into Anna C. and (888) 520-3229

       26.     Anna C. of 27XX S. Paxton St., Sioux City, Iowa – the person believed to be the

fraudulent seller of the alleged excavator to R.P. – has numerous fraud reports filed in relation to

the online sale of heavy equipment through eBay.

       27.     The eBay Customer Support number (888) 520-3229, referenced in paragraph 20,

had numerous fraud reports in which buyers were scammed out of money for the purchases of

motor equipment on eBay and Craigslist.

                                   Warrant for Arrest In Rem

       28.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).



                                                 5

             Case 2:19-cv-00489 Filed 04/04/19 Page 5 of 8 Document 1
                                         Claim for Relief

       29.     The plaintiff repeats and incorporates by reference the paragraphs above.

       30.     By the foregoing and other acts, the defendant property constitutes or was derived

from proceeds traceable to specified unlawful activity, namely, wire fraud, committed in

violation of Title 18, United States Code, Section 1343, and is therefore subject to forfeiture to

the United States of America under Title 18, United States Code, Sections 981(a)(1)(C) and 984,

with cross-references to Title 18, United States Code, Sections 1956(c)(7) and 1961(1).

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant property, approximately $13,800.00 in United States currency from TD Bank account

ending in 8567, be issued; that due notice be given to all interested parties to appear and show

cause why the forfeiture should not be decreed; that judgment declare the defendant property to

be condemned and forfeited to the United States of America for disposition according to law;

and that the United States of America be granted such other and further relief as this Court may

deem just and equitable, together with the costs and disbursements of this action.

       Dated at Milwaukee, Wisconsin, this 4th day of April, 2019.

                                              Respectfully submitted,

                                              MATTHEW D. KRUEGER
                                              United States Attorney

                                      By:
                                               s/SCOTT J. CAMPBELL
                                              SCOTT J. CAMPBELL
                                              Assistant United States Attorney
                                              Scott J. Campbell Bar Number: 1017721
                                              Attorney for Plaintiff
                                              Office of the United States Attorney
                                              Eastern District of Wisconsin
                                              517 East Wisconsin Avenue, Room 530
                                              Milwaukee, Wisconsin 53202
                                              Telephone: (414) 297-1700


                                                 6

             Case 2:19-cv-00489 Filed 04/04/19 Page 6 of 8 Document 1
                         Fax: (414) 297-1738
                         E-Mail: scott.campbell@usdoj.gov




                           7

Case 2:19-cv-00489 Filed 04/04/19 Page 7 of 8 Document 1
                                          Verification

       I, Jason Vanderwerff, hereby verify and declare under penalty of perjury that I am a

Detective with the West Allis Police Department, currently assigned to the United States Secret

Service Milwaukee Resident Office Financial Crimes Task Force (“MFCTF”), that I have read

the foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof, and

that the factual matters contained in paragraphs 9 through 27 of the Verified Complaint are true

to my own knowledge.

       The sources of my knowledge are the official files and records of the United States,

information supplied to me by other law enforcement officers, as well as my investigation of this

case, together with others, as a Detective with the MFCTF.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 4-4-19                                  s/JASON VANDERWERFF
                                             Jason Vanderwerff
                                             Detective
                                             United States Secret Service Milwaukee Resident
                                             Office Financial Crimes Task Force




                                                8

               Case 2:19-cv-00489 Filed 04/04/19 Page 8 of 8 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                              APPROXIMATELY $13,800.00 IN UNITED STATES CURRENCY
     UNITED STATES OF AMERICA                                                                                 FROM TD BANK ACCOUNT ENDING IN 8567

     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant                    Burlington, New Jersey
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     18 U.S.C. §§ 981(a)(1)(C) and 984
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

04/04/2019                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                               Case 2:19-cv-00489
                                      AM O U N T               APPLYFiled
                                                                    IN G IFP 04/04/19 PageJU1D GofE 1 Document M1-1
                                                                                                                 AG . JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                      Case No.

 APPROXIMATELY $13,800.00 IN UNITED
 STATES CURRENCY FROM TD BANK
 ACCOUNT ENDING IN 8567,

                        Defendant.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES SECRET SERVICE
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 4th day of

April, 2019, by the United States Attorney for the Eastern District of Wisconsin, which seeks the

forfeiture of the above-named defendant pursuant to Title 18, United States Code, Sections

981(a)(1)(C) and 984, and which prays that process issue to enforce the forfeiture and to give

notice to all interested parties to appear before the court and show cause why the forfeiture

should not be decreed; and due proceedings being had, that the defendant property be

condemned and forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the defendant

property, approximately $13,800.00 in United States currency, which was seized on or about

February 15, 2019, from TD Bank account ending in 8567 held in the name of Easy Freight

Shippers LLC, and which is presently in the custody of the United States Secret Service in




             Case 2:19-cv-00489 Filed 04/04/19 Page 1 of 2 Document 1-2
Milwaukee, Wisconsin, in the Eastern District of Wisconsin, and to detain the same until further

order of this Court.


        Dated this       day of                        , 2019, at Milwaukee, Wisconsin.

                                        STEPHEN C. DRIES
                                        Clerk of Court

                                  By:

                                        Deputy Clerk

                                              Return

        This warrant was received and executed with the arrest of the above-named defendant.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


            Case 2:19-cv-00489 Filed 04/04/19 Page 2 of 2 Document 1-2
